

SEVERANCE AGREEMENT


This Severance Agreement (“Agreement”) is entered into by and between Neil
Ryding (“Ryding“ or “You”) and Hospira, Inc., (“the Company”).


1.
Last Day of Work: The parties agree that your last day of employment with
Hospira will be October 11, 2013.



2.
Entire Agreement: The parties understand that this Agreement constitutes the
entire agreement between the parties and supersedes all other prior agreements
and undertakings both written and oral among the parties with respect to the
subject matter hereof, except for the Employee Agreement previously entered into
by you and Hospira, dated July 19, 2012 (the “Employee Agreement”) (unless
specifically modified herein). Any amendments or modifications to this Agreement
shall only be valid if made in writing and signed by both parties.



3.
Payments and Other Consideration: Subject to the terms of this Agreement,
Hospira will provide you with:



(a)
a “Severance Payment” equaling up to two (2) years of your current, as of the
date of your last day of employment, base salary (less applicable taxes and
withholdings), paid to you in equal monthly installments over the course of 24
months, effective from the date you sign this Agreement, provided that you will
forfeit such payment if you fail to execute this Agreement, and the payment does
not commence, within 60 days after your last day of employment. Severance
payments will terminate upon the earlier of: (i) your commencement of new
employment in any capacity; or (ii) two years from the date on which you sign
this Agreement;



(b)
a lump sum payment equivalent to 130% of the cost of 52‑weeks of COBRA (as
defined in Section 4980B of the Internal Revenue Code of 1986, as amended, and
Sections 601‑609 of the Employee Retirement Income Security Act of 1974, as
amended) continuation coverage premiums in lieu of any continued medical,
dental, vision, and other welfare benefits offered by Hospira; and such period
of COBRA continuation coverage will be included as part of the period during
which you may elect continued group health coverage under COBRA;



(c)
outplacement services, selected by Hospira and at its expense, for a period
beginning on your last date of employment and continuing until the earlier to
occur of: (i) your acceptance of other employment; or (ii) 12 months after the
date you sign this Agreement. The outplacement service provider will be
instructed to bill Hospira directly for these services;



(d)
Your equity grants are subject to the terms of the Hospira 2004 Long-Term Stock
Incentive Plan, as amended, the agreements under which they were granted, and
the administrative rules and procedures regarding such equity grants. Under
those terms, any stock options that are not vested as of your last day of
employment will expire as of that date and be forfeited. Options that are vested
as of your last day of employment are exercisable for three months following
such date, when they will lapse. Ryding understands that he will forfeit all
performance share units and performance-based restricted stock unit grants.



(e)
Bonus Payment: Ryding is not entitled to a 2013 or 2014 Hospira Performance
Incentive Plan (PIP) or Hospira Incentive Plan (HIP) payment.


(f)
Sign on Bonus and Relocation Reimbursement: Hospira agrees that it will not seek
to recover amounts paid to Ryding as a sign-on bonus or relocation expense.



4.
Vacation Payments: Ryding agrees that the payment provided in paragraph 3(a) is
inclusive of any earned but unused vacation for 2013.

    
5.
Return of Any Outstanding Payments: You agree to pay any and all outstanding
amounts you owe to Hospira and you hereby authorize Hospira to withhold any such
outstanding amounts from your final paycheck and/or Severance Payment.



6.
Return of Company Property: By your signature below, you agree that all company
property, including, but not limited to, any: (a) electronics, such as company
issued computer, iPhone (or any company cell phone) and iPad; and (b) documents,
memoranda, notes, records, reports, photographs, drawings, plans, papers, or
other documents made or compiled by or made available to you during the course
of employment with Hospira (whether in paper or electronic format), and any
copies of abstracts thereof, whether or not they contain Confidential
Information, are and shall be the property of Hospira. You have made a diligent
effort to locate any such Company property within your possession and have
delivered it to Hospira. In the event that you locate an item of Company
property that you inadvertently failed to deliver to Hospira, you will do so
promptly upon discovering it.



7.
Employee Agreement: The parties agree that the Employee Agreement remains in
full force and effect, except that paragraphs 9, 12 and 15 of the Employee
Agreement are superseded and replaced by the paragraphs below:



(a)
Ryding shall not, for a period of two (2) years following his last day of
employment at Hospira, become employed (whether in a temporary or permanent
capacity) or perform consulting work for CareFusion, Baxter Healthcare, B Braun
Medical and/or Smiths Medical;



(b)
Ryding shall not, for a period of two (2) years following his last day of
employment at Hospira, solicit or assist in soliciting, either directly or
indirectly, any employee of Hospira to work for or with Ryding or any company,
entity or organization that has employed Ryding or retained him as a consultant
or independent contractor during the two years following the termination of his
employment at Hospira;



(c)
Ryding further agrees that for a period of one year following his last day of
employment at Hospira, he will not become employed by, perform consulting
services, or otherwise work for or with any company, entity, or organization in
a capacity involving the research, discovery, development, manufacture,
importation, marketing, promotion or sale of products that are directly
competitive with Hospira’s Device products;



(d)
Ryding agrees that he will not disclose any Confidential Information, as that
term is defined in Paragraph 2(c) of the Employee Agreement, to any employer,
prospective employer or entity or organization by whom he may be employed or for
whom he may provide consulting services; and



(e)
For a period of two (2) years after the last date of Ryding’s employment with
Hospira, Ryding shall communicate his obligations under this Agreement and the
Employee Agreement to any subsequent employer(s), including providing such
employer(s) with a copy of this Agreement and the Employee Agreement. Ryding
shall also advise Hospira of the name and address of any subsequent employer
within this period.



Ryding agrees that if he engages in activities prohibited under his Employee
Agreement and paragraph 7 above, then Hospira has the right to immediately cease
any remaining payments owed to him under paragraph 3(a) of this Agreement and to
claw back any and all payments made to him under paragraph 3(a) of this
Agreement.


8.
Notice of Re-Employment: Ryding agrees that he will immediately notify Hospira’s
Chief Human Resources Officer upon commencing any employment within 24 months of
the date of this Agreement.



9.
Non-Disparagement: You agree to maintain and protect the reputation of Hospira
and its businesses, products and personnel, and you shall not disparage Hospira
or any person representing Hospira, or engage in any similar activities which
reasonably could be anticipated to affect negatively the reputation of Hospira
and its businesses, products and personnel, and relationships with current or
prospective customers, suppliers and employees. Hospira also agrees that it
shall instruct the entire Senior Leadership Team and Device Leadership Team not
to disparage you.



10.
Cooperation Agreement: You agree to make reasonable efforts to cooperate with
Hospira with respect to any suit, claim or question arising regarding any matter
of which you had knowledge during your employment with Hospira. Such cooperation
shall be at such mutually agreed upon times that are reasonably acceptable to
you and your schedule and shall include, but not be limited to, appearance at
depositions, assistance in responding to discovery demands, and in preparing for
trial and appearance at trial. Hospira will reimburse you for all such
reasonable out-of-pocket expenses you incur in providing such assistance. If
Hospira asks you to spend more than twenty (20) hours pursuant to this
provision, it will pay you $200.00/per hour for your time after 20 hours.



11.
General Release and Covenant Not to Sue: In exchange for the payment and
benefits listed in paragraph 3, except as set forth herein, you agree to and
forever waive, release, and discharge Hospira from any and all claims, actions,
causes of action, obligations for damages, losses, expenses, attorneys’ fees or
costs, back pay, loss of earnings, debts, reinstatement and any and all other
demands which you may have against Hospira arising out of your employment with
Hospira, and/or any other occurrences whatsoever to the effective date of this
Agreement, whether known or unknown, suspected or concealed, and whether
presently asserted or otherwise, including but not limited to:

(a)
claims arising under Title VII of the Civil Rights Act of 1964; the Civil Rights
Act of 1991; Section 1981 of the Civil Rights Act of 1866; the Americans with
Disabilities Act; the Age Discrimination in Employment Act; the Fair Labor
Standards Act; the Family Medical Leave Act; the Employee Retirement Income
Security Act; the Worker Adjustment and Retraining Notification Act (WARN);
and/or claims arising out of any other state, federal, local or municipal
employment statute; and/or



(b)
claims arising out of any other federal, state or local statute, constitution,
ordinance, regulation or at common law; and/or

(c)
any other claim whatsoever, including but not limited to, claims relating to
implied or express employment contracts, public policy or tort claims,
retaliatory discharge claims, negligence, negligent hiring, defamation claims,
wrongful discharge claims, invasion of privacy claims, intentional infliction of
emotional distress claims, intentional interference with contract claims, common
law claims, personal injury claims, or any other claim whatsoever relating to
your employment, your discharge of employment and/or any other occurrence to the
date of this Agreement.

The parties agree that by signing this Agreement you do not release any claims
which you cannot waive or release by law. Further, the parties agree that you
are not releasing any claims you may have to enforce for breach of this
Agreement, any claims that may arise after you sign this Agreement, any right
you may have to unemployment compensation or worker’s compensation, or any
rights you may have as an employee and/or officer of Hospira to indemnification
in connection with third party claims or proceedings, under any statute, by-laws
insurance policies, or Hospira policies. You further agree that, in the event
that you may be included as a claimant in any administrative charge or
investigation or may be a member of a class, to waive any monetary recovery from
Hospira as a result of such inclusion. In addition, you agree never to sue
Hospira in any forum for any claim covered by the above waiver and release
language. If you violate this Agreement by suing Hospira in connection with a
released claim, then you shall reimburse the payments and cost of benefits
provided by paragraph 3 and be liable to Hospira for its reasonable attorneys’
fees and other litigation costs incurred in defending against such a suit.
12.    Other Representations: You represent and warrant that:


(a)
you have read this Agreement in its entirety and are advised to obtain counsel
before signing this Agreement;



(b)
you are signing this Agreement knowingly and voluntarily, without coercion of
any kind, and with full knowledge and understanding of the provisions of this
Agreement, their legal and practical effect, which shall be final and binding
upon you and Hospira;



(c)
you are not otherwise entitled to the payments and benefits described in
paragraph 3(a)–(c);



(d)
you understand that you may take up to 21 days, or more if extended in writing
by Hospira, to review and consider this Agreement;



(e)
you are not relying on any statements, representations or promise made by
Hospira, except as specifically set forth in this Agreement;



(f)
you acknowledge that you have not suffered any on-the-job injury for which you
have not filed a claim;



(g)
if any part of this Agreement is found to be illegal or invalid, the rest of
this Agreement will be enforceable; and



(h)
after signing this Agreement, you have 7 days to revoke this Agreement and can
do so by delivering written revocation to Ken Meyers, Senior Vice President,
Chief Human Resources Officer. If you do not revoke this Agreement, you will
receive the payments and benefits described in paragraph 3.



13.
Change in Control Agreement: In exchange for the payment and benefits listed in
paragraph 3, you agree that: (a) you shall not be entitled to any payments or
benefits under the Agreement regarding Change in Control by and between you and
Hospira (“Change in Control Agreement”); and (b) the Change in Control Agreement
shall be deemed terminated as of the date hereof. As of the date on which
Hospira offered you this Agreement there had been no Change in Control, and was
no Potential Change in Control, as defined by the Change in Control Agreement.



14.
Choice of Law Provision: The validity, interpretation, construction, performance
and enforcement of this Agreement shall be governed by Illinois law.



15.
Binding Nature of the Agreement: This Agreement shall be binding upon, and inure
to the benefit of, the parties’ respective heirs, executors, administrators,
beneficiaries, trustees, legal representatives, successors, parents,
subsidiaries, affiliates, divisions, officers, directors, agents and assigns.



16.
Notice: All notices, requests, demands or other communications provided for by
this Agreement shall be in writing and sufficiently given if and when mailed by
registered or certified mail, return receipt requested, postage prepaid, or if
personally delivered to the parties entitled thereto at the addresses stated
below. If either party wishes the notices to be sent to a different address that
party will provide the other party with prompt notice of the change.



Mr. Ken Meyers
Senior Vice President, Chief Human Resources Officer
Hospira, Inc.
275 North Field Drive
Lake Forest, IL 60045











--------------------------------------------------------------------------------





/s/ Neil Ryding                     15TH NOVEMBER, 2013        
Neil Ryding                        Date


/s/ Ken Meyers                
Hospira, Inc.


By:     Ken Meyers
Senior Vice President,
Chief Human Resources Officer


2nd Dec 2013                    
Date

1

